Citation Nr: 0707008	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.	Entitlement to service connection for a skin disability.

2.	Entitlement to service connection for a back disability.

3.	Entitlement to non-service-connected disability pension 
benefits.



WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had had active duty from August 1978 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and December 2004 
decisions of the Jackson, Mississippi,  Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent medical or lay evidence indicating 
that a skin disorder was incurred in or aggravated by any 
incident of active military service.

2.  There is no competent medical or lay evidence indicating 
that a back disorder was incurred in or aggravated by any 
incident of active military service.

3.  The veteran served during peacetime between August 1978 
and April 1982, and 
did not have active military service during a period of war 
as defined for VA benefits purposes.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
a skin disorder for are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

2.  The criteria for the establishment of service connection 
for a back disorder are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

3.  The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits. 38 
U.S.C.A. §§ 101, 1521(a), (j), 5107(a) (West 2002); 38 C.F.R. 
§§ 3.2, 3.3, 3.6 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The record reflects that following receipt of the veteran's 
application for VA benefits in June 2003 and August 2004, the 
veteran was advised of what evidence would substantiate the 
claims by letters dated in July and October 2003 and in 
August 2004.  While the veteran provided signed 
authorizations for release of medical records, upon their 
receipt, the RO determined that the records as cited by the 
veteran did not pertain to the disorders in question, and 
that no physician had opined of a causal nexus between the 
disorders and any incident of military service.   38 
U.S.C.A.§ 5103A (a),(b) and (c).  
 
VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim of service connection for a skin 
disorder.  38 U.S.C.A.§ 5103A (d).  The veteran was afforded 
a VA medical examinations in conducted by a physician who 
reviewed the veteran's claims folder and rendered opinions as 
to the etiology of the veteran's current disorder.  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

As to the veteran's claimed back disorder, there is no duty 
on the part of VA to provide a medical examination, because 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence  suggestive of 
a linkage between his active service and the current 
disorders, if shown.  The veteran has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the veteran under the VCAA, 
does not contain competent evidence to suggest that the 
disorder is related to the veteran's military service.        


As to the veteran's claim for non-service-connected pension 
benefits, it was held in Manning v. Principi, 16 Vet. App. 
534 (2002), that the VA's expanded duties to notify claimants 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter. Similarly, VA's General Counsel has held that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or to assist the 
veteran in developing evidence to substantiate a claim, where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOGCPREC 
5-2004.

This case deals in part with the issue of whether the veteran 
meets the threshold eligibility requirements established by 
statute for a non-service-connected pension. The pertinent 
facts in this case are not in dispute; application of 
pertinent provisions of the law and regulations will 
determine the outcome. The Board finds that no amount of 
additional evidentiary development would change the outcome 
of this case, and therefore the provisions of the VCAA are 
not applicable.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.


Service Connection for Skin and Back Disorders

The veteran contends that he has a skin and back disorder 
that was incurred in or as a result of active military 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

As to the veteran's claimed skin disorder, his service 
medical records indicate that he was treated in August 1980 
for an episode of tinea versicolor on his back, neck and 
shoulder.  While in his separation examination of March 1982, 
he reported that he was unaware if he had any skin diseases, 
clinical evaluation of his skin by a military medical 
examiner noted that the veteran had calluses on his feet, but 
no other abnormalities.  Because this medical evidence was 
generated with a view towards ascertaining the veteran's 
then-state of physical fitness, it is akin to a statement of 
medical diagnosis and treatment, and is therefore highly 
probative of the veteran's skin at the time he left military 
service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 



The veteran has provided no competent medical evidence to 
indicate that his current symptoms are related to any 
incident of military service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Although the veteran was 
afforded a VA medical examination in May 2005, accompanied by 
a review of his claims folder, the examiner found that there 
was no connection between any in-service symptoms and the 
veteran's military service.

Although the veteran maintains that he has a skin disorder 
that was incurred in service, his theory regarding this 
linkage is not competent evidence.  It is well-established 
that  laypersons, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

As to the veteran's claimed back disorder, his service 
medical records indicate that 
that he reported back pain upon separation in March 1982.  
However, the military medical examiner specifically noted 
that the veteran's response was as to "one" episode of back 
strain in service.  Critically, clinical evaluation of the 
veteran's spine and musculoskeletal system upon discharge 
revealed no abnormalities.

As noted, the veteran has provided no competent evidence to 
indicate that he has a back disorder, or if such symptoms 
exist that the disorder is linked to military service, after 
having been advised to provide such competent evidence.

Thus, because the preponderance of the evidence is against 
the claims, service connection for a skin disorder and a back 
disorder will be denied.





Non-Service-Connected Pension Benefits:

The veteran also seeks non-service-connected pension 
benefits.  Having carefully examined the record in light of 
the applicable law, the Board has determined that the benefit 
must be denied as a matter of law.  

Eligibility for VA pension benefits requires an initial 
showing that the claimant is a veteran who served on active 
duty for at least 90 days during a period of war. 38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.2, 3.314.

Whether a veteran's service includes wartime service is a 
matter of law. The term "period of war" is currently defined 
by statute to encompass the following periods: from April 21, 
1898 to July 4, 1902 (the Spanish-American War); from May 9, 
1916 to April 5, 1917 (the Mexican border period); from April 
6, 1917 to November 11, 1918 (World War I); December 7, 1941 
to December 31, 1946 (World War II); June 27, 1950 to January 
31, 1955 (the Korean conflict); February 28, 1961 to May 7, 
1975 for veterans serving in Vietnam, and from August 5, 1964 
to May 7, 1975 for all other veterans (the Vietnam era); and 
from August 2, 1990 and ending on a date yet to be prescribed 
(the Persian Gulf War). 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service. See 38 C.F.R. § 3.203 (2005); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992). A claim for non- 
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The veteran in this matter served from August 1978 to April 
1982, which is not a period of war as defined by applicable 
regulation, and he is not eligible for non-service-connected 
pension benefits.  As a matter of law, the veteran did not 
serve during a period of war. See Sabonis, supra.

The veteran contends that he has sustained various 
cardiovascular and neurological disorders, and that the 
Social Security Administration has found him disabled.  
However, the determination of that agency is not relevant as 
to the veteran's basic eligibility for the benefit he seeks, 
as such an award is not dependent upon the dates of the 
veteran's military service.  

The Board has carefully reviewed the record in depth and it 
has been unable to identify a basis upon which service 
connection may be granted.  The Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 


ORDER

Service connection for a skin disorder is denied.

Service connection for a back disorder is denied.

Non-service-connected pension benefits are denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


